Case: 19-10995   Date Filed: 10/23/2019   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-10995
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 9:10-cr-80114-UU-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

MICHAEL WILLIAM JECZALIK,
a.k.a. Michael Jeczalik,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (October 23, 2019)

Before MARTIN, JORDAN, and NEWSOM, Circuit Judges.

PER CURIAM:
               Case: 19-10995      Date Filed: 10/23/2019    Page: 2 of 5


      Michael Jeczalik appeals his 24-month, above-guideline sentence, imposed

on the revocation of his supervised release. Jeczalik argues that the district court

plainly and procedurally erred by relying on his need for drug-addiction treatment

when imposing a substantial upward variance from the recommended guideline

range, and that the error affected his substantial rights. Specifically, Jeczalik

contends that the court committed the same error as the district court in Tapia v.

United States, 564 U.S. 319 (2011), by impermissibly lengthening his sentence to

allow him to participate in the Residential Drug Abuse Program. We agree.

Accordingly, we vacate and remand for resentencing.

                                            I

      Although this Court ordinarily reviews a sentence imposed on revocation of

supervised release for reasonableness, when—as here—the defendant didn’t object

below to a procedural sentencing error, we review only for plain error. See United

States v. Vandergrift, 754 F.3d 1303, 1307 (11th Cir. 2014).

      Under plain error review, this Court, at its discretion, can correct a forfeited

error where the defendant demonstrates (1) that an error occurred, (2) that the error

was plain, (3) that the error affects substantial rights, and (4) that “the error

seriously affects the fairness, integrity or public reputation of judicial

proceedings.” Rosales-Mireles v. United States, 138 S. Ct. 1897, 1904–05 (2018)

(citation omitted). As relevant here, plain, prejudicial, procedural sentencing


                                            2
               Case: 19-10995     Date Filed: 10/23/2019     Page: 3 of 5


errors will ordinarily warrant correction. Id. at 1907 (“A plain Guidelines error

that affects a defendant’s substantial rights is precisely the type of error that

ordinarily warrants relief under Rule 52(b).”).

                                           II

      In Tapia v. United States, the Supreme Court held that the Sentencing

Reform Act precludes sentencing courts from imposing or lengthening a prison

term to promote an offender’s rehabilitation. 564 U.S. 319, 321 (2011) (citing 18

U.S.C. § 3582(a), which instructs courts to “recogniz[e] that imprisonment is not

an appropriate means of promoting correction and rehabilitation”). In explaining

its reasons for the prison sentence, the Tapia district court had “referred several

times to Tapia’s need for drug treatment, citing in particular the Bureau of Prison’s

Residential Drug Abuse Program.” Id. at 321–22. Moreover, the district court had

expressly “indicated that Tapia should serve a prison term long enough to qualify

for and complete [RDAP]” because that was the correctional treatment it thought

necessary. Id. at 322.

      Here, the district court relied even more explicitly on the need for

rehabilitation in setting the duration of Jeczalik’s imprisonment than the district

court did in Tapia. The district court gave Jeczalik “a sentence above the guideline

range . . . mainly for the purpose of getting him into the RDAP program.” The

court further told Jeczalik that “the only way we can get you into RDAP . . . is by


                                            3
               Case: 19-10995     Date Filed: 10/23/2019    Page: 4 of 5


imposing the 24-month sentence.” And just like the district court in Tapia, the

court “strongly recommend[ed] RDAP.”

      Because this Court has “applied Tapia to hold that a district court errs

whenever it considers rehabilitation when imposing or lengthening a sentence of

imprisonment,” United States v. Alberts, 859 F.3d 979, 985–86 (11th Cir. 2017)

(quotation marks and citation omitted), it’s clear that the district court here

committed plain Tapia error that affected Jeczalik’s substantial rights. In fact, the

government concedes the first three prongs of the plain-error test.

      The government resists the conclusion that the district’s court plain-error

warrants correction only on the ground that the error did not “seriously affect[] the

fairness, integrity or public reputation of judicial proceedings.” Rosales-Mireles,
138 S. Ct. at 1905. In so doing, the government relies heavily on the idea that the

sentence “compassionately ordered” by the district court was for Jeczalik’s own

good. This argument fails, as it is squarely foreclosed by both the Sentencing

Reform Act and Tapia. 18 U.S.C. § 3582(a) (“[I]mprisonment is not an

appropriate means of promoting correction and rehabilitation.”); Tapia, 564 U.S. at

330 (“Do not think about prison as a way to rehabilitate an offender.”).

      As an alternative to plain-error review, the government asserts that

Jeczalik’s claim of procedural error has been waived under the doctrines of invited

error and judicial estoppel. Neither doctrine applies here. Merely failing to object


                                           4
               Case: 19-10995      Date Filed: 10/23/2019     Page: 5 of 5


to the district court’s action is not sufficient to trigger the invited-error doctrine.

United States v. Dortch, 696 F.3d 1104, 1112 (11th Cir. 2012). Moreover,

Jeczalik’s request to be ordered into mandatory inpatient treatment with electronic

monitoring is not equivalent to inviting imprisonment. The government’s

argument to the contrary defies common sense. And the judicial-estoppel doctrine

is inapplicable because Jeczalik’s argument on appeal is not inconsistent with his

position before the district court. United States v. Campa, 459 F.3d 1121, 1152

(11th Cir. 2006).

                                           III

      In sum, the district court committed plain Tapia error that affected Jeczalik’s

substantial rights. Because that error implicates the fairness, integrity, and public

reputation of the judicial proceedings, correcting this error is an appropriate

exercise of our discretion. Accordingly, we vacate Jeczalik’s sentence and remand

for resentencing.

      VACATED AND REMANDED.




                                            5